Case 1:19-cv-11250-IT Document 1 Filed 06/05/19 Page 1 of 6

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

FILED
IN CLERKS OFFICE

UNITED STATES DISTRIGH @OURFH 5: 00

Qeenapn Vieks

 

Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)

-V-

 

MASSDoT
Defendant(s)

(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

 

for the
- 1.8, DISTR
District of AEE Be iy vl
Division

) Case No.
) (to be filled in by the Clerk's Office)
)
)
) Jury Trial: (check one) Yes [_]No
)
)
)
)
)
)
)
)
)
)

COMPLAINT FOR EMPLOYMENT DISCRIMINATION

L The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed,
Name
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address

B. The Defendant(s)

Berunen liek

(Uy ALBAN smeeT

Vo

che ey, MA. OZ124

MASAChIAS ett?

Git: 828° GLSo
beanarahieks @domaasr . ner

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person’s job or title (ifknown). Attach additional pages if needed.

Page | of 6
Case 1:19-cv-11250-IT Document1 Filed 06/05/19 Page 2 of 6

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

Defendant No. 1

Name M ARK fh (2 OTA

Job or Title (if known) re MPL AN L eh ONS
Street Address

City and County
State and Zip Code

 

 

 

 

Telephone Number

 

E-mail Address (if known)

Defendant No. 2

‘ __
Name Sulcan Lunes

Job or Title (ifknown) 1 pene ton C Vi 2: hTS
Street Address

City and County
State and Zip Code

 

 

 

Telephone Number

 

E-mail Address (if known)

 

Defendant No. 3

Name MASS DOT
Job or Title (ifknown)

 

 

Street Address

 

City and County
State and Zip Code

 

 

Telephone Number

E-mail Address (if known)

 

Defendant No. 4

Name Elie wiki Fransi S ‘
Job or Title (if known) —Dwertow at Facilities
Sy '

Street Address

 

 

City and County
State and Zip Code

 

 

Telephone Number

 

E-mail Address (if known)

 

Page 2 of 6
Case 1:19-cv-11250-IT Document 1 Filed 06/05/19 Page 3 of 6

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination
Cc. Place of Employment
The address at which I sought employment or was employed by the defendant(s) is

Name MaASSDT ( Depa tdmeny af “TWeanspogtation )

Street Address
City and County a
State and Zip Code

 

 

 

Telephone Number

 

IL. Basis for Jurisdiction

This action is brought for discrimination in employment pursuant to (check all that apply):

na Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e to 2000e-17 (race,

color, gender, religion, national origin).

(Note: In order to bring suit in federal district court under Title VI, you must first obtain a
Notice of Right to Sue letter from the Equal Employment Opportunity Commission.)

[ | Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C. §§ 621 to 634.

(Note: In order to bring suit in federal district court under the Age Discrimination in
Employment Act, you must first file a charge with the Equal Employment Opportunity
Commission.)

[| Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112 to 12117,

(Note: In order to bring suit in federal district court under the Americans with Disabilities
Act, you must first obtain a Notice of Right to Sue letter from the Equal Employment
Opportunity Commission.)

Other federal law (specify the federal law):

Relevant state law (specify, if known):

 

eG

Relevant city or county law (specify, if known):

 

Page 3 of 6
Case 1:19-cv-11250-IT Document1 Filed 06/05/19 Page 4 of 6

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

II.

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

A, The discriminatory conduct of which I complain in this action includes (check all that apply):

Hee

Failure to hire me.

Termination of my employment.

Failure to promote me.

Failure to accommodate my disability.

Unequal terms and conditions of my employment.
Retaliation.

Other acts (specify):

 

(Note: Only those grounds raised in the charge filed with the Equal Employment
Opportunity Commission can be considered by the federal district court under the
federal employment discrimination statutes.)

B. It is my best recollection that the alleged discriminatory acts occurred on date(s)

 

G, I believe that defendant(s) (check one):
rid is/are still committing these acts against me. Te ianyliedtel 3 (23/1 q

L

is/are not still committing these acts against me.

D. Defendant(s) discriminated against me based on my (check all that apply and explain):

SOOO

race

 

color

 

gender/sex

 

religion

 

national origin

 

age (vear of birth) (only when asserting a claim of age discrimination.)

disability or perceived disability (specify disability)

 

E. The facts of my case are as follows. Attach additional pages if needed.

Page 4 of 6
Case 1:19-cv-11250-IT Document 1 Filed 06/05/19 Page 5 of 6

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

 

(Note: As additional support for the facts of your claim, you may attach to this complaint a copy of
your charge filed with the Equal Employment Opportunity Commission, or the charge filed with the
relevant state or city human rights division.)

IV. Exhaustion of Federal Administrative Remedies

 

A. It is my best recollection that I filed a charge with the Equal Employment Opportunity Commission or
my Equal Employment Opportunity counselor regarding the defendant's alleged discriminatory conduct
on (date)

B. The Equal Employment Opportunity Commission (check one):

L has not issued a Notice of Right to Sue letter.

ry issued a Notice of Right to Sue letter, which I received on (date) MaARe

(Note: Attach a copy of the Notice of Right to Sue letter from the Equal Employment
Opportunity Commission to this complaint.)

C. Only litigants alleging age discrimination must answer this question.

Since filing my charge of age discrimination with the Equal Employment Opportunity Commission
regarding the defendant's alleged discriminatory conduct (check one):

[J 60 days or more have elapsed.
[ ] less than 60 days have elapsed.

V. Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include the
amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any punitive
or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or punitive
money damages.

Page 5 of 6
Case 1:19-cv-11250-IT Document 1 Filed 06/05/19 Page 6 of 6

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

Vi.

 

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney
I agree to provide the Clerk’s Office with any changes to my address where case-related papers may be

served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: Sane, 5B 2019

Signature of Plaintiff Ceteactiel Re che

Printed Name of Plaintiff Peo Se

 

 

B. For Attorneys

Date of signing:

Signature of Attorney

 

Printed Name of Attorney
Bar Number

 

 

Name of Law Firm

 

Street Address

 

State and Zip Code

 

Telephone Number
E-mail Address

 

 

Page 6 of 6
